Per Curiam.

It appears affirmatively in the record that the defendant Reulander is n resident of the county of Kings, while the residence of the defendant Roth is not disclosed. Under our recent decisions (Tyroler v. Gummersbach, 28 Misc. Rep. 151; *753Semmer Glass Co. v. Nassau Show Case Co., Id. 577), the court had no jurisdiction over the defendant Eeulander, and could not render judgment against the defendant Eoth without proof of his residence in the county of Eew York. The judgment must be reversed.
Judgment reversed absolutely as to the defendant Eeulander, with costs to him, and reversed and a new trial ordered as to the defendant Eoth, with costs to him to abide the event.
Present: Freedman, P. J.; MaoLean and Leventritt, JJ.
Judgment reversed absolutely as to defendant Eeulander, with costs, and reversed and new trial ordered as to defendant Eoth, with costs to abide event.